Response to Amendment
The proposed amendment amends claim 1 to include the limitation “wherein the aqueous binder emulsion is composed of following raw materials in parts by weight: 1-10 parts of sodium carboxymethyl cellulose, 2-5 parts of a high dielectric constant ceramic material, 5-20 parts of a monomer for synthesis of acrylic resin, 0.1-0.5 parts of ammonium persulfate, and 0.2-2 parts of a surfactant, and the high dielectric constant ceramic material in the aqueous binder emulsion is at least one selected from the group consisting of rutile titanium dioxide, potassium niobate and sodium niobate”.  This amendment changes the scope of the claims and therefore raises new issues that would require further search and/or consideration.
/T.S.C/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729